Citation Nr: 0112184	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  96-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
with leg pains.

2.  Entitlement to service connection for a nervous disorder, 
to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from February 1977 to 
February 1981.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
December 1992, by the New York, New York, Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for a back disorder and a nervous 
disorder.  A VA compensation examination was conducted in 
August 1993.  A rating action in May 1994 confirmed and 
continued the denial of service connection for a back 
disorder and a nervous disorder, including PTSD.  A notice of 
disagreement with the above rating actions was received in 
August 1994.  A statement of the case was issued in April 
1996.  The veteran's substantive appeal was received in June 
1996.  Additional service medical records were received in 
July 1996.  A supplemental statement of the case (SSOC) was 
issued in June 1997.  

The veteran appeared and offered testimony at a hearing 
before a Hearing Officer at the RO in October 1997.  VA 
treatment records were received in November 1997.  An SSOC 
was issued in June 1998, and reissued in August 1999.  
Another SSOC was issued in March 2000.  The appeal was 
received at the Board in February 2001.  

The veteran has been represented throughout his appeal by the 
Veterans of Foreign Wars of the United States, which 
organization submitted written argument to the Board in April 
2001.  

In his substantive appeal (VA Form 9), dated in June 1996, 
the veteran argued that there was clear and unmistakable 
error (CUE) in the December 1992 rating decision that had 
denied his claims for a back disorder and a nervous disorder.  
However, it is not necessary that this claim be adjudicated.  
A claim for CUE in an RO decision can only be raised with 
respect to final, unappealed RO decisions.  38 C.F.R. 
§ 3.105(a) (2000).  The December 1992 rating decision cannot 
be the subject of a claim of CUE, since that rating decision 
is currently on appeal to the Board, and is therefore still 
pending.  See Link v. West, 12 Vet.App. 39, 45 (1998); Best 
v. Brown, 10 Vet.App. 322, 325 (1997); see also Meeks v. 
Brown, 5 Vet.App. 284 (1993) (United States Court of Appeals 
for Veterans Claims held that a November 1970 claim had not 
been finally adjudicated and was still pending).  


REMAND

A.  Service connection for a back disorder

The veteran essentially contends that he has a chronic back 
disorder which originated in service.  The service medical 
records show that the veteran was seen in April 1978 for 
complaints of low back pain for the previous five days; at 
that time, he gave a history of injuring his back while 
playing basketball.  The impression was muscle strain versus 
fracture.  The veteran was again seen in May 1978 for 
complaints of low back pain; the assessment was chronic 
lumbosacral sprain.  When seen in May 1979, the veteran 
complained of back strain from playing basketball; range of 
motion was good, with some pain.  The clinical assessment was 
low back strain.  

The service medical records also show that the veteran was 
seen in an emergency room in October 1980 for complaints of 
low back pain; he reported acute onset of pain while playing 
football.  X-ray study of the back was negative for any 
fracture.  The pertinent diagnosis was lumbosacral sprain, 
and bed rest was recommended.  During a follow-up evaluation 
later in October 1980, the veteran was diagnosed with severe 
lumbosacral spasm.  During a clinic visit in November 1980, 
he complained of recurring back problems; he indicated that 
he had been improving but he reinjured his back while 
jogging.  On examination, he had reflex scoliosis with left 
paraspinous spasm; there was extreme posterior tenderness to 
the left of the L5 vertebra.  The assessment was lumbar 
strain with spasm, but without evidence of root compression.  
On the occasion of his discharge examination in December 
1980, the veteran complained of chronic low back pain; 
clinical evaluation of the back at that time was normal.  

On an examination for VA in August 1993, the veteran 
indicated that he had continued to have back pain after his 
discharge from service.  He stated that, in the past two to 
three years, he had experienced pain and stiffness in the 
early morning, occurring once or twice a month; he stated 
that he usually went to the emergency room, where he was 
often given muscle relaxants and pain pills.  The veteran 
reported that he occasionally had some pain radiating down 
the left leg to the level of the ankle or toes.  There was 
normal curvature in the back.  There was some tenderness 
without spasm over the right sacroiliac joint.  He was able 
to flex only 72 degrees, with resultant pain in the right 
sacroiliac joint area.  He was able to hyper-extend 26 
degrees without any symptoms.  He was able to lateral bend 27 
degrees with some pain in the right sacroiliac area on 
bending to the left.  Deep tendon reflexes were markedly 
depressed, and difficult to elicit, but they were equal 
bilaterally.  Straight leg raising was 60 degrees on the left 
and 52 degrees on the right; he had pain in the low back on 
the right but not on the left.  Sensation was intact to 
pinprick and touch in the feet and elsewhere; the pedal 
pulses were normal.  X-ray study of the lumbar spine was 
essentially normal.  The diagnosis was low back pain, 
probably muscular in origin.  

Of record are VA progress notes, dated from March 1989 to 
July 1997, which show that the veteran continued to receive 
treatment for several disabilities, including chronic back 
pain.  He was admitted to a VA hospital in May 1995 for drug 
rehabilitation; the discharge diagnosis included chronic back 
pain.  During a clinic visit in March 1996, the veteran 
indicated that he had injured his back in 1979, and that he 
had reinjured his back the day prior to his visit.  The 
diagnosis was low back pain.  The veteran was again seen in 
July 1997 for evaluation of constant back pain since service.  
It was noted that he was diagnosed with degenerative disc 
disease of the L4-5 area in September 1993.  Following an 
evaluation, the pertinent diagnosis was low back pain, and 
bed rest was recommended.  

The veteran testified before the Hearing Officer in October 
1997 that he had experienced no problems with his back prior 
to service.  He reported that he initially injured his back 
while playing football; he noted that he was seen for back 
problems at least 11 times between 1977 and 1980.  The 
veteran indicated that he was treated for back problems at 
Camp Lejeune, and in November 1980 was diagnosed with 
scoliosis with tenderness of the L4-L5 disc.  He further 
stated that, following service, he was hired directly by IBM.  
He said that he had had problems with his back ever since 
service.  The veteran indicated that he had been told that he 
had a ruptured disc and arthritis in the back, for which he 
is treated with muscle relaxers.  

The Board notes that post-service VA examination and 
treatment reports indicate present back disorders, but do not 
include a professional medical opinion as to etiology.  
Therefore, the Board finds additional development is required 
to determine the nature and etiology of any present back 
disorders.  

B.  Service connection for a nervous disorder, including PTSD

The veteran now essentially contends that he is entitled to 
service connection for PTSD, which developed from his 
experiences in the U.S. Marine Corps.  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  
The diagnosis of PTSD must comply with the criteria set forth 
in the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. (DSM-IV).  
See generally Cohen v. Brown, 10 Vet.App. 128 (1997); 38 
C.F.R. § 4.125 (2000).  

In reviewing the record, the Board observes that the veteran 
has had several psychiatric diagnoses over the years, 
including PTSD.  In particular, on the occasion of a VA 
examination in August 1993, the veteran related that one 
traumatic incident occurred to him in the Marine Corps 
because of a personal conflict with a lieutenant; he 
indicated that the lieutenant sought every opportunity to 
have punitive actions taken against him.  The veteran 
indicated that, as a result of the problems with the 
lieutenant, he became anxious and irritable; he stated that 
he was diagnosed as being depressed by a psychiatrist in the 
military.  Following a mental status evaluation, the 
diagnosis was PTSD, moderately severe.  However, the veteran 
was seen at a mental health clinic in December 1995, at which 
time he was diagnosed with major depressive disorder, 
recurrent.  Following a period of treatment in a chemical 
dependency rehabilitation program, dated from January 1996 to 
June 1996, the veteran was discharged with a diagnosis of 
depression.  A progress note dated in August 1996 reflects a 
diagnosis of bipolar affective disorder.

Subsequently, the veteran was admitted to a hospital in April 
1997 after relapsed into cocaine use following a one-year 
abstinence; the pertinent discharge diagnoses included 
bipolar disorder and personality disorder.  In light of 
conflicting psychiatric diagnoses, current VA psychiatric and 
psychological examinations are necessary in order to 
adequately evaluate the veteran's claim of PTSD.  

The Board notes that, if the claimant did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen, supra; Moreau v. Brown, 9 
Vet.App. 389 (1996); Dizoglio v. Brown, 9 Vet.App. 163 
(1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors. Doran v. Brown, 6 Vet.App. 283 (1994).  See Fossie 
v. West, 12 Vet.App. 1, 6 (1998), wherein the Court stated, 
"If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 
§ 1154(b); 38 C.F.R. § 3.304(f).  If, however, the veteran 
was not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors."  

In this case, the records do not reflect, nor has the veteran 
alleged, that he was engaged in combat.  Therefore, the law 
requires corroboration of any claimed in-service stressor 
before a diagnosis of PTSD may be related to military 
service.  The question of whether the veteran was exposed to 
a stressor in service is a factual one, and VA adjudicators 
are not bound to accept uncorroborated accounts of stressors 
or medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

The record on appeal reflects that the RO has not made 
efforts to verify the veteran's alleged stressors through the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), and, in the judgment of the Board, such should be 
accomplished as part of VA's duty to assist him with his 
claim.  Although the veteran has not, at this point, provided 
much specific information as to the alleged stressors, the 
Board notes that the question of whether the stressors may be 
corroborated is a matter to be determined by the USASCRUR.  

Therefore, it is essential that the RO, in referring this 
case for examination and diagnosis as to PTSD, must provide 
guidance to the examiners as to whether any stressor(s) 
claimed by the veteran has been verified.  The examiner(s) 
should not be placed in the position of attempting to 
determine whether a diagnosis of PTSD due to military service 
is medically appropriate, without information as to the 
validity of the claimed stressor(s).  Where a medical 
examiner simply accepts history provided by a patient, 
without a verified foundation, the examiner's diagnosis based 
upon that history is not valid.  See, e.g., Dolan v. Brown, 9 
Vet.App. 358, 363 (1996), citing LeShore v. Brown, 8 Vet.App. 
406, 409 (1995).  Moreover, the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet.App. 177, 180 
(1995).  

Accordingly, further development of the claim, including 
providing the veteran with a VA examination is necessary.  
The examiner should review the entire claims file, and assess 
as accurately as possible the correct diagnosis(es) in this 
case and ascertain the etiology and extent of any psychiatric 
disorder(s) which may be present.  The veteran's psychiatric 
disorders must be specifically identified by a psychiatrist 
so that, to the extent possible, a definitive diagnosis may 
be made.  If PTSD is diagnosed, the manifestations should be 
described in detail, the stressor(s) supporting the diagnosis 
should be identified, and the evidence accepted to document 
the stressor event(s) should be indicated.  

Pertinent to the issues on appeal, the Board notes that, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines VA's duty to assist a claimant in obtaining 
evidence to necessary to substantiate a claim, and eliminates 
from 38 U.S.C.A. § 5107(a) the necessity of submitting a 
well-grounded claim to trigger VA's duty to assist (thus 
superseding the decision in Morton v. West, 12 Vet.App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well-
grounded).

These changes are applicable to all claims filed on or after 
the date of enactment of the Veterans Claims Assistance Act 
of 2000, or filed before the date of enactment and not yet 
final as of that date.  VCAA.  See generally Holliday v. 
Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 2001). see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty-to-assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in new 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

In view of the above-cited decisions of the Court and 
applicable legal criteria, the Board concludes that 
additional development of the record is required prior to 
appellate consideration of the veteran's claims seeking 
entitlement to service connection for a back disorder and a 
nervous disorder, to include PTSD.  

The veteran is hereby advised that, while VA does have a duty 
to assist him in the development of his claim, that duty is 
not limitless. His cooperation in responding to requests for 
information and reporting for scheduled examinations is 
required. We wish to emphasize that "[t]he duty to assist in 
the development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996). "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet.App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet.App. 480, 483 (1992).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have treated 
the veteran for a back disorder and a 
nervous disorder, including PTSD, since 
his discharge from military service.  The 
veteran should also be asked to provide 
the names and addresses of any employers 
with whom he underwent employment 
physicals, or other non-VA medical 
examinations.  The RO should request that 
the veteran furnish signed authorizations 
for release to VA of medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment 
records, and any additional VA medical 
records not already on file which may 
exist, and incorporate them into the 
claims folder.  

2.  The RO should take the necessary 
steps to obtain the veteran's service 
personnel records.  All efforts to obtain 
the veteran's service records should be 
documented.  If there are no such records 
available, then it should be so 
certified.  

3.  The RO should send to the veteran a 
PTSD development letter, asking that he 
provide a comprehensive statement, 
containing as much detail as possible, 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran is advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events, and 
that he must be as specific as possible 
because, without such details, an 
adequate search for verifying information 
cannot be conducted.  

4.  The RO should then prepare a summary 
of the veteran's reported stressors.  
This summary, and all associated 
documents including any service personnel 
records, should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR).  The USASCRUR should 
then be requested to provide any 
information which might corroborate the 
veteran's alleged stressors.  All records 
obtained should be associated with the 
claims folder.  

5.  Thereafter, the RO should arrange for 
the veteran to be accorded an examination 
by a VA psychiatrist, in order to 
determine the nature and etiology of any 
psychiatric disorder(s) which may be 
present.  The claims file, including this 
Remand and the RO's stressor report, must 
be made available to each examiner, and 
the examination report should reflect 
that the history was reviewed.  The 
examiner should integrate the previous 
psychiatric findings and diagnoses with 
the current findings, to obtain an 
accurate picture of the nature of the 
veteran's psychiatric status.  The 
examination should be conducted in 
conjunction with the provisions of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV).  The examiner 
should diagnose any and all of the 
veteran's acquired psychiatric disorders, 
and express an opinion as to the etiology 
of each such disorder.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify the following: (1) whether 
any stressor determined by the RO to be 
established by the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more in-service stressors 
found to be established by the record by 
the RO and found to be sufficient to 
produce PTSD by the examiner.  The 
examiner should also comment upon any 
relationship between any other currently 
diagnosed psychiatric disorder and the 
veteran's period of service.  The report 
of examination should include the 
complete rationale for all opinions 
expressed.  

6.  The veteran should also be scheduled 
for a VA orthopedic examination,to 
determine the nature and probable 
etiology of any low back disorder.  The 
claims folder, as well as a copy of this 
Remand, should be provided to and 
reviewed by the examiner prior to the 
examination, so that the examiner may 
review pertinent aspects of the veteran' 
military and medical history.  All 
indicated tests and studies, including X-
rays, should be accomplished.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any low back disorder is related to 
the low back complaints noted in service.  
The clinical findings and reasons upon 
which any opinion expressed are based 
should be clearly set forth.  

7.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination and 
opinions are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet.App. 268 (1998).  

8.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to service connection for a 
low back disorder and a nervous disorder 
including PTSD.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted in this case.  No action is required of the 
veteran until he is notified by the RO.  The purposes of this 
Remand are to further develop the record and to accord the 
veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


